Citation Nr: 1759354	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased disability for left recurrent calculi (also claimed as kidney disorder), currently evaluated 30 percent disabling.

2. Entitlement to an increased disability rating for depressive disorder, currently evaluated 50 percent disabling.

3. Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for low back disability.

5. Entitlement to service connection for a prostate disability, to include as secondary to exposure to Agent Orange, and\or to service connected kidney disability.

6. Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

7. Entitlement to service connection for gastrointestinal disabilities, to include gastroesophageal reflux disorder (GERD), irritable bowel disorder (IBS), hiatal hernia, and removal of the gall bladder, claimed on a direct basis, and as secondary to service connected mental disability.

8. Entitlement to service connection for a disability manifested by headaches, to include as secondary to service connected hearing loss, tinnitus, and\or erectile dysfunction.

9. Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service connected hearing loss, tinnitus, and\or erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to February 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board will not reiterate the procedural history of these matters other than to note that the Board previously remanded these matters in June 2011 and April 2016 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a disability manifested by headaches and a disability manifested by dizziness, to include as secondary to service connected hearing loss, tinnitus, and\or erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's renal calculi do not cause constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling.

2. The frequency, severity, and duration of the Veteran's symptoms of depression do not cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.

3. Other than the Veteran's service-connected depressive disorder, the Veteran does not have a diagnosis of any other acquired psychiatric disorders, to include PTSD.

4. The Veteran's current low back disabilities did not manifest during service, within one year of separation from service, and are not otherwise related to service.

5. The Veteran's prostate disability did not manifest during service, is not a result of exposure to Agent Orange during service, and is not otherwise related to service.

6. The Veteran's skin disabilities did not manifest during service, are not a result of exposure to Agent Orange during service, and are not otherwise related to service.

7. The Veteran's gastrointestinal disabilities did not manifest during are not otherwise related to service.

8. The Veteran's service-connected depression did not cause and has not aggravated the Veteran's gastrointestinal disabilities. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for left recurrent calculi have not been met.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b Diagnostic Codes 7508, 7509 (2017).

2. The criteria for a rating in excess of 50 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2017).

3. The criteria for service connection for an acquired psychiatric disorder other than depressive disorder have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for a prostate condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6. The criteria for service connection for a skin condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for service connection for gastrointestinal disabilities have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The duty to notify was satisfied by way of letters sent to the Veteran in November 2007 and May 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

Regarding the duty to assist, the Board remanded these matters in June 2011 and April 2016 for additional development.  In June 2011, the Board requested (i) that the Veteran be contacted and requested to identify any additional medical treatment he has received for his claimed disabilities, (ii) that the Veteran provide a comprehensive statement containing as much detail and information as possible regarding his alleged in-service stressors, the dates he served in Vietnam, and whether his combat experiences took place in Thailand, Vietnam, or both, (iii) that the RO contact the NPRC for any additional service personnel records that have not been included in the Veteran's claims file, (iv) that VBA prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate any alleged in-service combat stressors, provide any available information that might corroborate the Veteran's claimed service in Vietnam, and his alleged herbicide exposure in Thailand, and (v) VA examinations in connection with his psychiatric claim, lumbar spine claim, skin claim, left renal calculi, prostate disability, gastrointestinal disorders, and headache and dizziness disorders.

Upon remand, the Veteran was contacted regarding medical records, his stressors, and his service in the Republic of Vietnam in August 2011 and December 2012 letters.  The Veteran responded in September 2011 with a statement regarding his service in Thailand and Vietnam.  The RO issued a Formal Finding dated in October 2011 indicating that there was a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  Subsequently, the Veteran responded in January 2013 statement regarding his service.  Requests were made to the JSRRC and the Department of the Army, and the RO received responses in April and May 2013, respectively, regarding the Veteran's service in Vietnam.  Subsequently, in a December 2014 Administrative Decision and Formal Finding, VA acknowledged that the Veteran was exposed to Agent Orange while stationed in Thailand.  The Veteran's service personnel records were also associated with the claims file.  Unfortunately, the VA examinations requested in the remand order were not scheduled.  Thus, the Board remanded these matters again in April 2016 for the scheduling of VA examinations and to obtain outstanding VA and private treatment records.  

Pursuant to the Board's April 2016 remand orders, the AOJ obtained updated VA and private treatment records.  VA examinations were conducted in May 2017.  The requested opinions were provided after the examiners reviewed the claims file and examined the Veteran.  The opinions are supported by rationale.  Neither the Veteran nor his representative has raised any issues with the adequacy of the examination reports.  Therefore, the Board finds that the reports are adequate for rating purposes.  As such, the Board finds that the remand directives from the June 2011 and April 2016 remand orders have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part IV (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Kidney Disorder

The Veteran's kidney disorder, recurrent left renal calculi, is rated 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7508, nephrolithiasis.  In accordance with the terms of Diagnostic Code 7508, a nephrolithiasis rating evaluation falls under Diagnostic Code 7509 for hydronephrosis, unless a specific exception applies.  The specific exception provides that a veteran may receive a 30 percent rating for nephrolithiasis when there is recurrent kidney stone formation that requires one or more of the following forms of medical treatment: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  38 C.F.R. § 4.115b.  The Veteran has already received this maximum rating.  Thus, for a rating in excess of 30 percent, the Board must consider Diagnostic Code 7509.

Pursuant to Diagnostic Code 7509, hydronephrosis (kidney swelling with obstruction of the flow of urine), for a rating in excess of 30 percent, the Veteran must have severe symptoms, which are rated as renal dysfunction under 38 C.F.R. § 4.115a.  The criteria for renal dysfunction provide that a 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 

An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. 
§ 4.115a.

The Veteran had a compensation and pension examination conducted by QTC in April 2008.  During the examination, the Veteran reported urinary frequency and symptoms of voiding dysfunction.  He denied loss of appetite, weight loss, and frequent infections.  He required surgery to remove the stones.  He used medication to reduce the number of kidney stones.  He passed a stone every 6 weeks.  Blood pressure readings were 122/76; 120/74; and 120/70.  Lab tests were normal.  

During the January 2010 examination, also conducted by QTC the Veteran reported urinary frequency and symptoms of voiding dysfunction.  He had bladder stones with pain.  He did not have weakness, fatigue, loss of appetite, weight loss or gain, anorexia, limitation of exertion, recurrent urinary tract infections, or renal colic.  He had not been hospitalized for his condition.  Severe pain limited his physical activity.  Blood pressure readings were: 128/86; 124/88; and 128/84.  Complete blood count (CBC) testing showed insignificant abnormalities as his hemoglobin level was 15.7 g/dL and the hematocrit level was 46.8%.  The comprehensive metabolic panel test results were within normal limits.  The urinalysis showed abnormalities, so the examiner recommended that the Veteran follow-up with his primary care provider to determine whether the findings supported a finding of renal calculi formation.  Testing showed the BUN was 32 MG/DL.  Since the last episode of renal stones was in November 2009, the examiner found that the condition was in remission.  The examiner stated that the condition had moderate impact on activities of daily living.

During the May 2017 VA examination, the Veteran reported that he passed stones about every 6 weeks and that he was about to have surgery on Monday for his bladder.  He noted recurrent hematuria.  The examiner indicated that the Veteran did not have hypertension or heart disease due to renal dysfunction or kidney condition.  The examiner stated that the Veteran had kidney and bladder calculi (urolithiasis) and has required diet therapy (low salt intake); drug therapy; and invasive or non-invasive procedures more than twice per year.  The condition caused frequent attacks of colic and impaired kidney function.  Tests showed normal BUN levels.  Creatinine was 1.7.  The examiner noted that a March 2017 computerized tomography (CT) scan showed bilateral non-obstructing calculi and 1.5cm stone in the bladder.  The examiner stated that the condition would not impact the Veteran's ability to work.  The examiner also conducted the examination of the prostate.  In that examination report, she indicated that the Veteran's voiding dysfunction was related to the prostate condition and not the renal calculi.  In the opinion report, she indicated that the prostate condition led to lower urinary tract symptoms.

Based on the foregoing, the Board cannot find that an increased rating is warranted.  None of the private or VA treatment records indicate that the Veteran has had constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling.  For a 40 percent rating for hypertension under Diagnostic Code 7101, the diastolic pressure must be predominantly 120 or more.  During this period, the Veteran's blood pressure readings have been far below the 120 requirement.  The Board points out that the May 2017 examiner indicated that the Veteran has frequent attacks of colic with impaired kidney function; however, this meets the criteria for the 30 percent rating under Diagnostic Code 7509.  The finding of impaired kidney function is not of the severity to warrant a 60 percent rating for renal dysfunction, which requires definite decrease in kidney function.  The terminology indicates a matter of degree in severity and based on the examiner's findings, the criteria for the 60 percent rating have not been met.
 
The Board has considered the Veteran's complaints, including his reports of urinary frequency.  However, the Veteran has a prostate condition and the VA examiner attributed his voiding dysfunction to that disability and not renal calculi.  As such, an increased or separate rating cannot be granted for this symptom.

In light of the foregoing, the Board finds that the criteria for a rating in excess of 30 percent for left recurrent renal calculi have not been met.  The appeal is denied.

B. Depressive Disorder

The Veteran seeks an increased rating for his depressive disorder, which is rated 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, effective August 4, 2014, in part to substitute references to the DSM-5 for the DSM-IV.  However, the changes do not apply in this case because the Veteran's claim was certified to the Board prior to August 4, 2014.

Diagnoses under the DSM-IV many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In August 2007, the Veteran reported that his primary care provider doubled his medication from 20 mg to 40 mg of fluoxetine in June 2007 but that he had not noticed a benefit.  He indicated that he had been missing work and was seeing a counselor at work.  His counselor indicated that he might have PTSD as a result of seeing death in Thailand during the Vietnam War.  He stated that he had suicidal thoughts due to his tinnitus, which caused worsening stress and depressed mood.  He slept little due to urinary frequency.  He enjoyed working on his ranch and hunting.  The provider noted a history of depression and some PTSD-like symptoms.  The provider assigned a GAF score of 65.

A November 2007 VA treatment record shows the Veteran complained of worsening depression due to his tinnitus.  The provider noted depressed mood, intermittent insomnia due to nightmares, and nocturia.  The Veteran reported decreased concentration and good energy.  He exercised regularly as it improved his mood.  The provider indicated that the Veteran's affect was blunted and insight and judgment were fair to good.  The provider decreased the Veteran's medication to 20 mg.  The provider stated that the Veteran did not meet the criteria for PTSD.  The diagnosis was depression and the GAF score was 60.

In December 2007, the Veteran reported that he stopped taking his medication and experienced worsening depression, nightmares, and flashbacks.  The provider noted that the Veteran was to start taking his medication again.  An April 2008 note indicates that the Veteran's symptoms improved once he started taking his medication again.  His mood was depressed and affect blunted.  A GAF of 60 was continued. 

The Veteran had a compensation and pension examination conducted by QTC in April 2008.  The Veteran reported that his symptoms had worsened in the last year and that his VA primary care provider had doubled his antidepressants in 2007.  He described feelings of heaviness, lack of patience, poor sleep, nightmares, poor motivation, poor concentration, and isolating behavior.  His tinnitus aggravated his condition.  The Veteran reported that he had been divorced twice and that his current marriage was suffering, as well as his relationships with his 5 children, due to his depression.  He worked as a geologist.  His relationship with his supervisor was good while his relationship with coworkers was fair to good.  However, due to his depression, he did not want to go to work.  He stated that he was less social and had no friends.  Notably, in 2008 he took off work for 104 hours because of severe depression.  He used almost all of his sick leave.  The examiner observed abnormal affect and depressed mood, which occurred near-continuous but did not affect the Veteran's ability to function independently.  He also endorsed feelings of sadness and passive suicidal ideation.  The examiner noted that the Veteran's concentration was poor and he was easily distracted.  His memory was impaired to a mild degree as he would forget names, directions, and recent events.  The examiner diagnosed depressive disorder, not otherwise specified (NOS).  A GAF score of 50 was assigned.  The examiner stated that the Veteran had difficulty establishing and maintaining effective work and social relationships due to depression.  The examiner opined that the Veteran's depression symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although he generally functioned satisfactorily with routine behavior, self-care, and normal conversation.  His opinion was based on the Veteran's depressed mood, chronic sleep impairment, and mild memory loss.

Correspondence received in October 2009 shows the Veteran reported trouble sleeping, nightmares of war experiences, waves of heavy depressed mood, memory loss, and inability to focus on work.  He indicated that he had used most of his sick leave due to depression.  He had been counseled by a supervisor due to excessive use of sick leave.  He also noted that he had been divorced twice and that his relationships suffered due to his depression.  He indicated that his current marriage and the relationships with his children were suffering due to his depressed mood.

The Veteran had a VA examination in May 2017.  The examiner diagnosed persistent depressive disorder and indicated that the diagnosis is a continuation of the prior diagnosis of depressive disorder, NOS, as reported in the April 2008 examination report.  The examiner also diagnosed maladaptive personality traits but indicated that the diagnosis does not constitute a mental disorder; however, the personality traits significantly influence and affect the Veteran's choices, perceptions, and behavior.  The examiner indicated that the Veteran did not have any other mental health disorder.  

During the examination, the Veteran presented in casual attire with good hygiene.  He lives with his wife of 27 years.  He has five children with his first wife and two step-sons with his current wife.  He described how he has grown apart from his wife and most of his family.  He described an incident with his ex-wife and oldest daughter, which occurred when his daughter was a year old, and the negative impact of the incident on his relationship with his daughter.  He described his typical chores around the house and denied having any problems completing tasks when he can work at his own pace.  In his free time, he watches television and reads.  He attends church on Wednesday evenings and attends two services on Sunday.  He oversees a senior ministry group.  He volunteers at a food bank twice per month and bakes for church members once a week.  He has mild problems getting along with people he is close to, and mild problems maintaining his friendships.  He reported that his ability to get along with strangers has improved due to his participation in church over the last 2 years.  The Veteran reported that he worked in a geology position until 2009 and served as a staff leader.  He worked well with his peers and adequately with his supervisor.  He retired in 2009.  Since that time he has not been fully employed, but he volunteers with his church.  The examiner stated that this does not represent a significant change in functioning from the April 2008 examination.

The Veteran said he goes to bed around midnight but does not fall asleep immediately.  He has a diagnosis of sleep apnea and wakes 2 to 3 times a night for various reasons.  He described his concentration as poor to moderate but he can focus on things he is interested in for 30 to 60 minutes without a problem.  He is capable of learning new things if he sees the value in doing so.

When asked about symptoms specific to PTSD, the Veteran gave vague answers about his experiences.  He described how he used to think about his experiences in Thailand, and had moments of being distressed by these memories; however, he could not recall the last time this happened and suggested it was around the time he was working.  He denied trying to avoid any situations or reminders of his military service, adding that he never had a problem going hunting.  When asked about recent experiences of anger, he said he insulted his wife over her weight gain.

The examiner observed that the Veteran has experienced some reduction in self-confidence, and has characterized himself as moody and depressed.  While he acknowledged that in the past his experience of tinnitus "drove me crazy," he indicated that he has adjusted to it over time, and that it is less bothersome.  He does not feel close to anyone in his life at this time.  He reported that he does experience positive emotions in his work at his church, but denied feeling happy.
 
The examiner reviewed the PTSD criteria but found that the Veteran did not meet Criterion B, C, D, E, and H.  Regarding Criterion F and G, the examiner indicated that the Veteran does not meet the full criteria for PTSD.  The Veteran's symptoms included depressed mood, anxiety, and disturbances of motivation and mood.  The examiner stated that the Veteran's depressive disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board has reviewed the electronic record but finds no additional evidence of treatment for depressive disorder.  Thus, based on the foregoing, the Board finds that the Veteran's depressive disorder does not warrant a rating in excess of 50 percent because the frequency, severity, and duration of his symptoms do not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The Board acknowledges the Veteran's report of passive suicidal thoughts in August 2007 as related to his tinnitus and again during his April 2008 examination.  However, the Veteran denied suicidal ideation during other appointments, including appointments for general physical ailments.  See VA treatment records, January 2010; August 2015, October 2015, and November 2015.  Based on the two reports and lack of any other symptoms of the severity listed under the criteria for a 70 percent rating, the Board cannot find that the frequency, severity, and duration of this symptom alone causes occupational and social impairment with deficiencies in most areas.  Notably, there was no indication of obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  Moreover, the Veteran's GAF scores during this period have been primarily in the 60s, indicating mild to moderate symptoms.  While a GAF score of 50 was assigned in April 2008, this single score does not support a rating in excess of 50 percent in light of the other reported symptoms.  Accordingly, the Board cannot find that a rating in excess of 50 percent is warranted at this time.  The appeal is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


III. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

In this case, VA has determined that the Veteran was exposed to herbicides during service.  As such, certain diseases, such as chloracne or other acneform disease, and prostate cancer, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C. § 1116(a)(2); 38 C.F.R.  §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  However, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

 a. Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder other than depressive disorder, to include service connection for PTSD.  In August 2007, the Veteran said his counselor suggested he might have PTSD due to his nightmares and memories about seeing death in Thailand during the Vietnam War.  A January 2010 VA treatment record shows a positive screen for PTSD.  However, other screens have been negative and there is no diagnosis of PTSD based on the DSM-IV or DSM-5 criteria in the record.

The Veteran had a VA examination in May 2017.  The examiner diagnosed persistent depressive disorder and indicated that the diagnosis is a continuation of the prior diagnosis of depressive disorder, NOS, as reported in the April 2008 examination report.  The examiner also diagnosed maladaptive personality traits but indicated that the diagnosis does not constitute a mental disorder; however, the personality traits significantly influence and affect the Veteran's choices, perceptions, and behavior.  Regarding PTSD, the examiner specifically stated that the Veteran did not meet Criterion B, C, D, E, and H for a diagnosis of PTSD.  The examiner stated that the Veteran did not have any other mental health disorder.  

Based on the foregoing, the Board cannot find that the Veteran has another diagnosed acquired psychiatric disorder subject to service connection.  Without a current disability, service connection cannot be granted.  Accordingly, service connection for an acquired psychiatric disorder other than depressive disorder, to include PTSD, must be denied.

b. Back

The Veteran seeks service connection for a low back disability.  Treatment records show diagnoses of degenerative joint disease and degenerative disc disease; however, service connection for these disabilities is not warranted.

Service treatment records, including the service separation examination, are silent for complaint or treatment of back pain or injury during service.  The June 1978 VA examination showed a normal examination of the spine.  The February 1979 VA examination showed complaints related to multiple joints; however, the Veteran did not indicate problems with his spine.

Private treatment records show that the Veteran reported chronic back pain with recent exacerbation in December 1990.  The diagnosis was lumbar strain.  The Veteran did not indicate a relationship between the pain and service.  Similarly, in May 1993, the Veteran complained of back pain that had been going on for weeks.  The diagnosis was lumbosacral pain and strain with probable recent passage of a kidney stone.  No relationship to service was indicated by either party.  

In June 2000, the Veteran reported that his back pain started 10 days prior to treatment.  Pain occurred after he bent over.  Pain was present for three days then disappeared.  It subsequently returned.  The assessment was back pain.  No relationship to service was indicated by either party.

A June 2002 VA treatment record shows complaint of low back pain that usually resolved in 1 to 2 weeks.  The current episode started 4 weeks prior with no specific trauma.  He did not report ongoing pain due to or since service.  The diagnosis was low back pain with neuropathy.

In February 2004, the Veteran had an MRI of the spine, which showed a herniated disc at L5-S1.

Records show that the Veteran filed a Workers' Compensation claim in June 2002.  The original claim indicates that in May 2002, he tripped on office construction material and twisted his left knee.  He subsequently filed an addendum to add lumbar spine injury to the claim.  A patient medical history form dated May 2004 shows the Veteran reported injuring his spine at work.  He indicated that he had had the pain for 2 years.  The May 2004 treatment record shows the Veteran reported having problems with his back since the injury in 2002.  He did not indicate a relationship to service.

January 2010 VA treatment records indicate that the Veteran has degenerative arthritis of the lumbar spine and chronic back ache.

The Veteran had a VA examination in May 2017.  The diagnoses included degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The Veteran reported that he first had problems with his low back around 1972 while stationed in Thailand.  He stated that while he was rappelling off of a tower, lost his footing, and injured his low back.  He did not seek medical attention because he was on a quick reaction force and did not want to be medically limited.  Following his 1978 discharge, he took over-the-counter medications for pain.  His back pain progressed and he was referred to a neurosurgeon around the late 1980s or early 1990s.  He was given back injections, which helped to relieve his pain for a couple of years.  He then went to VA providers where the spinal injections were continued, but eventually these did not help.  He had a laminectomy in 2015.  

In the opinion report, the examiner found it less likely than not that the Veteran's back disability is related to service.  She found no evidence of low back complaints or injury while the Veteran was on active duty; therefore, she found that a chronic low back condition was not established during service.  She also noted that in the years following discharge, there is no evidence regarding continuity of symptomatology of a low back condition, with the first record of back pain being in 1991, approximately 12 years after service.  She stated that to relate the current lumbar spine disability to active duty one would have expected to have seen complaints regarding the lumbar spine during service or within the first few years following service.  However, this was not the case as there was a 12 year period of silent records between discharge and the first complaints of low back pain.  Therefore, she opined that the low back disabilities less likely than not started in or are otherwise related to the Veteran's active duty service, to include his reported injuries from rappelling.

The Board has reviewed all of the evidence but finds that service connection for a low back disability is not warranted.  While degenerative joint disease is a chronic disease listed under 38 C.F.R. § 3.309(a), there is no evidence that the Veteran sought treatment during service or that he has had continuity of symptoms since service.  The first indication of back symptoms is dated in 1990, approximately 12 years after separation from service.  At that time, he did not report that he had been having back pain since service due to any incident during service.  Moreover, the May 2017 VA examiner specifically found that the Veteran did not have a chronic condition during service and did not have chronicity and continuity of symptoms since service.

The Board has considered the Veteran's report of having back pain since a rappelling injury during service.  He is competent to report his injury; however, the Board finds that his statements regarding the manifestation and continuity of pain are not credible as he has provided inconsistent statements.  As noted above, the Veteran told the May 2017 examiner that he treated his back pain with over-the-counter medication after the incident; however, he did not report back pain during his VA examinations in 1978 or 1979.  Additionally, while he sought treatment periodically since December 1990, he did not report to his treating providers that his back pain started during and had continued since service.  He did not mention a rappelling accident.  Consequently, the Board finds the Veteran's lay statements regarding the onset and continuity of symptoms not credible.  As such, service connection for degenerative joint disease based on chronicity and continuity of symptomatology is not warranted.  

Additionally, there is no evidence that the degenerative joint disease manifested to a degree of 10 percent or more within one year of separation from service.  The Veteran did not report symptoms at the time of his separation examination or during his VA examinations in 1978 or 1979.  Degenerative joint disease was not identified until approximately 2010.  As such, service connection based on the presumptive provisions under 38 C.F.R. § 3.307 is not warranted.

Regarding service connection for degenerative joint disease and degenerative disc disease on a direct basis, the Board finds that service connection is not warranted because the competent and credible evidence does not show a nexus between the current back disabilities and service.  Probative of this issue is the May 2017 VA examiner's finding of no relationship between his current disabilities and service.  The Board points out that the Veteran has been treated for various ailments since service, including musculoskeletal disabilities.  However, he did not seek treatment for back pain until the 1990s and when treated, he did not report that the pain had started during or was in any way related to service.  While the Veteran asserts that his conditions are related to service, he is not competent to report when and how his disabilities began as medical expertise and testing are required to identify degenerative disc disease and degenerative joint disease.  Here, testing shows degenerative disc disease was not identified until February 2004 and degenerative joint disease was not found until approximately 2010.  Further, as noted above, the Veteran has provided inconsistent statements regarding the manifestation and continuation of pain; therefore, his statements regarding the onset of his disabilities are not credible.  Consequently, the Board finds that service connection for a low back disability is not warranted on a direct basis.

Based on the foregoing, the Board finds that service connection for a low back disability is not warranted under any theory of entitlement.  The preponderance of the evidence is against the claim and the appeal must be denied.

c. Prostate

The Veteran seeks service connection for a prostate condition, to include as secondary to exposure to Agent Orange or as secondary to his service-connected kidney disease.  During the pendency of the claim, the Veteran has had a diagnosis of benign prostatic hypertrophy (BPH); however, the evidence does not show that service connection is warranted.

Service treatment records do not reflect a disability of the prostate and the June 1978 VA examination report indicates that there were no complaints or history referable to the genitourinary system.  The examination revealed a normal size prostate with no evidence of tumor.

The first indication of a prostate condition is documented in private treatment records dated in December 1995, at which time the Veteran was diagnosed with prostatitis.  See treatment records from PFP, dated December 8 and 22, 1995.  The treating provider did not indicate a relationship between prostatitis and service or his service-connected kidney disability.  Private treatment records dated December 2006 show Dr. S.E.D. diagnosed mild BPH; however, a relationship between the disability and service or the Veteran's kidney disability was not indicated.

The Veteran had a VA examination in May 2017.  The examiner noted a diagnosis of BPH and indicated that BPH caused voiding dysfunction.  In the opinion, the examiner noted that the Veteran's kidney disability, renal calculi, predated the condition of BPH by more than 25 years.  She stated that BPH is an enlargement of the prostate gland caused by changes in hormone balance and cell growth factors.  The condition leads to lower urinary tract symptoms.  Risk factors for BPH include race, family history of cancer, hormone levels, alcohol consumption, vasectomy, and prostatitis.  The examiner found no relationship between recurrent renal calculi and the development of BPH in peer reviewed medical literature.  She stated that the peer reviewed literature does not support a causal connection between renal calculi and BPH.  The literature does not indicate that renal calculi aggravate or worsen the severity of BPH.  The examiner concluded that it is less likely than not that the Veteran's BPH is due to or has been aggravated by his renal calculi.  Additionally, the examiner noted that the Veteran was exposed to Agent Orange during service.  However, based on her review of peer reviewed medical literature, while there is a link between Agent Orange exposure and prostate cancer, there is no link between Agent Orange exposure and BPH.  She stated that there is no indication of prostate cancer at this time.

Regarding direct service connection, as noted above, the Veteran did not have BPH during service and the evidence does not indicate a direct relationship between the condition and service, weighing against a finding of service connection.  Further, BPH is not considered a chronic disease under 38 C.F.R. § 3.309(a) and as such, consideration of service connection on a presumptive basis or based on chronicity and continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b), 3.307.

Regarding entitlement to service connection based on exposure to Agent Orange during service, BPH is not a presumptive disease under 38 C.F.R. § 3.309(e).  As the VA examiner noted, prostate cancer qualifies as a presumptive disease; however, the records do not indicate a diagnosis of prostate cancer at this time.  The examiner found no relationship between Agent Orange exposure and BPH in peer reviewed medical literature.  Accordingly, service connection for BPH based on exposure to Agent Orange is not warranted.

Finally, the Board finds that service connection for BPH is not warranted on a secondary basis as being due to or aggravated by the Veteran's service-connected kidney condition.  The probative evidence includes the opinion from the VA examiner.  She indicated that peer reviewed medical literature does not support a finding that the kidney disease or renal calculi either cause or worsen BPH.  The Board has considered the Veteran's lay statements alleging a relationship between his BPH and service-connected kidney condition; however, the Veteran does not have the medical expertise to identify causal or aggravating factors for BPH.  Here, the medical evidence clearly indicates that peer reviewed medical literature does not support a relationship between the disabilities.  

Based on the foregoing, the Board finds that service connection for BPH is not warranted under any theory of entitlement.  The preponderance of the evidence is against the claim and the appeal must be denied.


d. Skin

The Veteran seeks service connection for a skin condition, to include as due to exposure to Agent Orange during service.  During the pendency of the claim, the Veteran has had diagnoses including basal cell carcinoma and squamous cell carcinoma; however, the evidence does not show that service connection is warranted.

Service treatment records show that the Veteran reported a rash in his groin area in August 1972.  The impression was tinea cruris.  No skin conditions were reported during the May 1975 periodic examination and the clinical examination was normal.  The October 1977 separation examination also shows a normal clinical evaluation of the skin.  A November 1977 checklist shows the Veteran indicated that he did not have hives or rash.

The June 1978 VA examination report indicates that the skin was clear with no blemishes or scars.

The first indication of skin abnormalities was not documented until 2003 when the Veteran sought treatment for skin lesions, diagnosed as actinic keratosis.  In 2010, the Veteran received a diagnosis of basal cell carcinoma.  Records show subsequent diagnoses of basal cell carcinoma and squamous cell carcinoma.  None of the treating providers indicate that the Veteran's conditions are related to service, to include exposure to Agent Orange.

During his May 2017 VA examination, which was conducted by a VA dermatology attending physician, the Veteran reported that he began to develop pre-cancerous lesions about 15 years ago and true skin cancers 5 years ago.  He had also been diagnosed with a squamous cell carcinoma.  The Veteran remembered having an itchy persistent rash in his groin area while serving in Thailand.  He was treated with various antifungals without improvement until a friend suggested using foot powder.  The foot powder led to immediate resolution of the rash.  He denied ever having had athlete's foot, or tinea pedis, the precursor to tinea cruris.  He indicated that his groin has been clear ever since he used the foot powder.

Regarding the diagnosis of tinea cruris during service, the examiner found that the Veteran had been misdiagnosed.  She explained that the Veteran was exposed to continual hot weather, causing excessive dampness in the groin area.  She noted that his rash did not respond to antifungals but immediately resolved upon his use of foot powder.  She stated that foot powder works by drying up excessive dampness.  Based on these facts, she found that he most likely had intertrigo, which is irritation, itching, and inflammation caused by persistent wetness, as opposed to tinea cruris during service.  She stated that the misdiagnosis of tinea cruris is why the treatment with antifungals was ineffective.  She also noted that since the Veteran did not have tinea pedis during service, it is unlikely that he had tinea cruris.  Regarding a relationship between the groin rash and current skin condition, she found none.  She specifically stated that the groin problem was caused by excessive sweating due to hot weather and had resolved.  The cancers and pre-cancers were caused by too much sun exposure over the course of his life.  She pointed out that the Veteran is fair skinned and has lived in sunny locations all his life.

The examiner also stated that none of the Veteran's skin problems are related to exposure to Agent Orange.  Agent Orange exposure skin findings manifest as severe, unrelenting acneform lesions over the body, which were not found on examination.  She concluded that none of his cancers and precancers had their onset in or was caused by his military service.

Based on the foregoing, the Board cannot find that service connection for a skin condition is warranted.  Specifically, there is no evidence of a chronic skin condition in service or evidence of a relationship between the current diagnoses and service.  The October 1977 separation examination and June 1978 VA examination showed normal skin and the VA examiner specifically found no relationship between the current diagnoses and service, to include the rash documented in service.

Further, basal and squamous cell carcinomas are not qualifying chronic diseases under 38 C.F.R. § 3.309(a) and as such, consideration of service connection on a presumptive basis or based on chronicity and continuity of symptomatology is not warranted.  38 C.F.R. §§ 3.303(b), 3.307.

Finally, service connection is not warranted based on exposure to Agent Orange.  While the presumptive provisions of 38 C.F.R. § 3.309(e) include chloracne or other acneform disease consistent with chloracne, the VA examiner stated that the Veteran does not have this skin condition.  The examiner found no nexus between squamous or basal cell carcinoma and Agent Orange exposure.  She explained that his diagnoses are due to sun exposure over the Veteran's lifetime.

The Board has considered the Veteran's statements asserting a possible relationship between his skin condition and Agent Orange exposure; however, as a layperson, he does not have the medical expertise to provide competent opinions on this matter.  As noted above, the VA examiner, a dermatologist, stated that the skin condition does not constitute chloracne or other acneform disease consistent with chloracne.  She found no nexus between his skin cancers and service, to include exposure to Agent Orange.

Based on the foregoing, the Board finds that service connection for a skin condition, to include as due to Agent Orange exposure, is not warranted.  The preponderance of the evidence is against the claim and the appeal must be denied.

e. Gastrointestinal Disorders

The Veteran seeks service connection for gastrointestinal (GI) disorders, to include GERD, IBS, hiatal hernia, and removal of the gall bladder, to include as secondary to his service-connected depression.  Treatment records show diagnoses of GERD and diverticulosis; however, the evidence does not indicate a relationship between these disabilities and service or service-connected depression.

Service treatment records show the Veteran was treated in November 1972 for stomach pain and a 3 day history of diarrhea.  The impression was possible ulcer.  In March 1973, the Veteran sought treatment for diarrhea.  The impression was gastroenteritis.  He was treated again in October 1973 for diarrhea and nausea.  The impression was mild gastric distress.  No gastrointestinal disorders were reported during the May 1975 periodic examination and the clinical examination was normal.  The October 1977 separation examination indicated a normal clinical evaluation of the abdomen.  No gastrointestinal disorders or hernias were reported or documented 

The June 1978 VA examination report states that there was no history of GI disease.  No abnormalities were found.

The Veteran's gallbladder was removed in March 2001.  Records do not indicate that the removal was due to service or the Veteran's service-connected depression.

VA treatment records show a diagnosis of GERD since December 2005.  Records do not indicate GERD was due to service or the Veteran's service-connected depression.

A March 2016 private treatment record from Dr. D.B.D. indicates that diverticulosis was found during the June 2015 colonoscopy.  Records do not indicate that the condition was due to service or the Veteran's service-connected depression.

The Veteran had a VA examination in May 2017.  The examiner diagnosed GERD, cholecystectomy (gallbladder, removal of), and diverticulosis.  She pointed out in the opinion that the records show no evidence of IBS or hiatal hernia.  The examiner noted the in-service diagnosis of gastroenteritis and stated that gastroenteritis is an acute condition that resolves with treatment and/or over time.  She found no evidence of a chronic GI condition while on active duty.  She stated that the Veteran's current symptomatology is consistent with diagnoses of GERD and diverticulosis, diagnosed by colonoscopy.  She said the Veteran denied having symptoms of diarrhea and that there is no evidence of a chronic GI condition that includes the symptom of diarrhea.  She pointed out that the service treatment records do not show that GERD or diverticulosis first manifested during service as there is no documented symptomatology consistent with these conditions during service or in the first few years following service.  Therefore, the examiner opined that the Veteran's GERD and diverticulosis are less likely than not related to in-service treatment for diarrhea and gastroenteritis because the Veteran does not have symptoms of diarrhea, and the current diagnoses are not etiologically related to treatment for diarrhea or acute gastroenteritis.  The examiner also indicated that peer reviewed medical literature does not suggest an etiological link between depression and GERD or depression and diverticulosis.  Therefore, she found the Veteran's GI disabilities are less likely than not caused by his service-connected depression.  Regarding aggravation, the examiner stated that there is no indication that the Veteran's depression has caused a worsening of either GERD or diverticulosis because the medical records do not show a progression of either condition.  Accordingly, she found it less likely than not that the Veteran's GERD and/or diverticulosis are aggravated by his depression or any other service-connected disability.

Finally, she addressed the gallbladder.  She stated that the gallbladder was removed secondary to disease and that per her inspection of peer reviewed medical literature, she found no etiological link between diseases of the gallbladder and depression, kidney stones, tinnitus, allergic rhinitis, impaired hearing, erectile dysfunction, tendon inflammation, or limitation of motion of the fingers.  She stated that gallbladder removal results from acute cholecystitis, which predominantly occurs as a complication of gallstone disease.  Thus, she opined that the cholecystectomy was less likely than not the result of a service-connected disability as there is no evidence to support an etiological link between the disorder and any of the Veteran's service connected conditions.

The Board has reviewed all of the evidence but finds that the evidence does not support a finding of service connection for GERD, diverticulosis, or gallbladder removal on a direct or secondary basis.  First, these disabilities are not chronic disabilities under 38 C.F.R. § 3.309(a), thus, service connection is not warranted on a presumptive basis or based on continuity of symptomatology.  38 C.F.R. §§ 3.303, 3.307.

Regarding direct service connection, while the Veteran was treated for diarrhea, gastroenteritis, and mild gastric distress during service, he did not report continuing problems during his periodic examination in 1975 or at the time of his separation examination in 1977.  Further, no GI symptoms were reported or observed during the VA examination in 1978.  The first indication of a GI issue was not until 2001 when the Veteran had his gallbladder removed; however, the competent and credible evidence does not indicate that the gallbladder was removed due to an incident or injury during service or disease related to service.  Similarly, GERD and diverticulosis were not identified until 2005 and 2015, respectively, and treatment records do not indicate a relationship between the disabilities and service.  Weighing heavily against the claim is the May 2017 VA examination report, which specifically finds no relationship between any of the Veteran's current disabilities and service.

Regarding secondary service connection, the Board finds service connection is not warranted.  As noted by the May 2017 VA examiner, the peer reviewed medical literature does not indicate a causal connection between depression and the Veteran's gallbladder removal, GERD, or diverticulosis.  She also stated that his GI conditions have not been aggravated by his depression or any other service-connected disability as medical records show no progression of his GI disabilities.  

Regarding the Veteran's lay statements alleging a nexus between his current GI disabilities and service or his service-connected depression, he is not competent to address these matters.  The underlying cause of his gallbladder removal and the etiology of his GERD and diverticulosis cannot be readily observed by laypersons.  The conditions require medical expertise and testing for identification, diagnosis, and treatment.  Similarly, the Veteran is not competent to report that his GI disabilities have been aggravated by his depression as he does not have the medical expertise to determine whether his GI conditions have worsened and if so, the underlying cause of the worsening.

Based on the foregoing, the Board finds that service connection for a GI disorders, to include gallbladder removal, GERD, and diverticulosis, is not warranted on a direct basis as there is no indication of a relationship between the disabilities and service.  Further, service connection on a secondary basis must also be denied as there is no indication that the Veteran's service-connected depression either caused or aggravated his disabilities.  The preponderance of the evidence is against the claim and the appeal must be denied.


ORDER

Entitlement to an increased disability for left recurrent calculi is denied.

Entitlement to an increased disability rating for depressive disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include PTSD, is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for gastrointestinal disabilities is denied.


REMAND

The Veteran seeks service connection for a disability manifested by headaches and a disability manifested by dizziness, to include as secondary to service connected hearing loss, tinnitus, and\or erectile dysfunction.  The May 2017 VA examiner diagnosed the disorders as migraines and labyrinthitis. 

In this case, the service entrance examination report and report of medical history form do not note disabilities manifested by headaches or dizziness, or migraines and labyrinthitis.  However, service treatment records dated in November 1975 and August 1977, among others, show that the Veteran reported a long history of headaches and dizziness that pre-dated service.  The May 2017 VA examiner relied, in part, on the notations in the service treatment records indicating that the symptoms pre-dated service when providing opinions regarding the etiologies of the Veteran's migraines and labyrinthitis.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C. 
§§ 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017).  If the presumption of soundness applies, the burden then shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  

In light of the evidence suggesting that the Veteran's disabilities manifesting as headache and dizziness pre-existed service, a remand is required to obtain an addendum opinion addressing whether either disability clearly and unmistakably pre-existed service and if so, whether either disability clearly and unmistakably was not aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any, and any identified private treatment records.

2. Ask the May 2017 VA examiner or, if unavailable, another appropriate VA examiner, to provide an addendum opinion addressing the Veteran's disabilities manifesting as headache and dizziness, diagnosed as migraines and labyrinthitis.  After reviewing the claims file, the examiner should opine as follows:

a. Whether the disabilities manifesting as headache and dizziness clearly and unmistakably (obvious, manifest and undebatable) preexisted service.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

b. If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting disorder was not aggravated by service (i.e., did not undergo an increase in severity or, if so, any such increase was due to the natural progression of the condition).  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

c. If either (a) or (b) is answered no, presuming the Veteran sound at service entrance, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that the disabilities manifesting as headache and dizziness manifested during or are otherwise etiologically related to his period of active service.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


